People ex rel. Briere v Brann (2021 NY Slip Op 04098)





People ex rel. Briere v Brann


2021 NY Slip Op 04098


Decided on June 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2021

Before: Manzanet-Daniels, J.P., Kern, Mazzarelli, Shulman, JJ. 


Index No. 100434/18 Appeal No. 14136 Case No. 2018-21101 

[*1]In the Matter of the People of the State of New York ex rel. Robert Briere on behalf of Andrew Abdullah, Petitioner-Appellant,
vCynthia Brann, as Commissioner of New York City Department of Corrections, Respondent-Respondent.


Feldman & Feldman, Manhasset (Steven A. Feldman of counsel), for appellant.

Appeal from judgment (denominated an order), Supreme Court, New York County (Erika M. Edwards, J.), entered on or about April 13, 2018, denying and dismissing the petition for a writ of habeas corpus to reduce bail, unanimously dismissed, without costs, as moot.
The appeal is moot in light of petitioner's release to parole supervision (see People ex rel. Guillont v Warden of Rikers Is. Correctional Facility, 44 AD3d 354, 354 [1st Dept 2007]).
Assigned counsel's motion to withdraw pursuant to People v Saunders, 52 AD2d
833 [1st Dept 1976]), is granted.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 29, 2021